
	

113 HR 5694 IH: Contain Ebola and Stop the Epidemic Act of 2014
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5694
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Mr. Ross (for himself, Mr. LaMalfa, Mr. Duncan of Tennessee, and Mr. Posey) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit certain flights from landing in the United States and to prohibit the issuance of
			 certain visas to protect the United States from the Ebola virus disease,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Contain Ebola and Stop the Epidemic Act of 2014.
		2.Restriction on certain flightsBeginning on the date that is 2 days after the date of enactment of this Act, the Administrator of
			 the Federal Aviation Administration shall prohibit from landing in the
			 United States any aircraft that—
			(1)is being used to provide scheduled passenger transportation for compensation; and
			(2)departed with passengers whose air travel originated, or included a stop, in a foreign country in
			 which there is an epidemic with respect to the Ebola virus disease as
			 determined by the Director of the Centers for Disease Control and
			 Prevention pursuant to section 4.
			3.Restriction on certain visasBeginning on the date that is 2 days after the date of enactment of this Act, no consular officer
			 (as defined in section 101(a)(9) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(9))) may issue an immigrant or nonimmigrant visa to any
			 alien whose travel itinerary originates in, or includes transit through, a
			 foreign country in which there is an epidemic with respect to the Ebola
			 virus disease as determined by the Director of the Centers for Disease
			 Control and Prevention pursuant to section 4.
		4.Determination of epidemic
			(a)In generalNot later than 2 days after the date of enactment of this Act, the Director of the Centers for
			 Disease Control and Prevention shall make available to the public a list
			 of the foreign countries in which, as determined by the Director, there is
			 an epidemic with respect to the Ebola virus disease.
			(b)Maintenance of listThe Director shall maintain the list required under subsection (a) on an ongoing basis, removing
			 countries from the list and adding countries to the list as appropriate.
			
